Exhibit 10.48

THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) dated as
of January 20, 2012 (the “Date of this Agreement”), is made by and between
Local.com Corporation, a Delaware corporation (the “Employer” or “Company”), and
Peter Hutto (the “Executive”).

WHEREAS, Employer and Executive previously entered into an Amended and Restated
Employment Agreement dated April 26, 2010 (the “Original Agreement”);

WHEREAS, Employer and Executive now wish to amend and restate such Original
Agreement, in accordance with the terms and conditions set forth herein;

Accordingly, the parties hereto agree as follows:

 

1. Term.

The Employer hereby employs the Executive, and the Executive hereby accepts such
employment, for an initial term commencing as of the Date of this Agreement and
ending on the first anniversary of such date, unless sooner terminated in
accordance with the provisions of Section 4 or Section 5; with such employment
to continue thereafter for successive one (1) year periods in accordance with
the terms of this Agreement beginning on each anniversary of the Date of this
Agreement (subject to termination as aforesaid) unless either party notifies the
other party in writing not less than thirty (30) days before expiration of the
initial term and each annual renewal thereof (the period during which the
Executive is employed hereunder being hereinafter referred to as the “Term”) of
an intent not to renew this Agreement.

 

2. Duties.

During the Term, the Executive shall be employed by the Employer as its Sr Vice
President, Corporate Development, and as such, the Executive shall faithfully
perform for the Employer the duties and have the powers customary for such
position. During the Term, the Executive shall report to the Chief Executive
Officer of the Employer (the “CEO”), or such other person as the Company may
later designate from time to time. The Executive shall devote substantially all
of his business time and effort to the performance of his duties hereunder, and
shall work primarily at the Employer’s main business offices. Executive shall
not be prohibited from engaging in such personal, charitable, or other
nonemployment activities as do not interfere with full time employment hereunder
and which do not violate the other provisions of this Agreement.

 

3. Compensation.

3.1 Salary. In consideration of the services to be rendered under this
Agreement, the Employer shall pay the Executive during the Term a salary at the
rate of Two Hundred Twenty Nine Thousand Two Hundred Eight Dollars ($229,208.00)
per annum (the “Annual Salary”), in accordance with the customary payroll
practices of the Employer applicable to senior executives, provided the payments
are no less frequent than monthly (or, if there is no such policy, payments



--------------------------------------------------------------------------------

shall be semi-monthly). The Annual Salary shall be annually reviewed by the
Employer for possible increases. The Annual Salary shall be subject to possible
further increase from time to time at the discretion of the CEO, the Board of
Directors of the Employer (“Board”), or a committee of the Board designated for
such purpose. Any increased Annual Salary shall thereupon be the “Annual Salary”
for the purposes hereof. The Executive’s Annual Salary shall not be decreased
without his prior written consent at any time during the Term.

3.2 Incentive Compensation. During the Term, the Executive shall be eligible to
receive, in addition to his Annual Salary, an annual bonus (the “Bonus”) of up
to fifty percent (50%) of the Annual Salary. Any increase in the bonus target
shall thereupon be the “Bonus” for the purposes hereof. The amount of such Bonus
and any performance standards or goals required to be attained in order to
receive such Bonus shall be mutually agreed upon by Executive and the CEO, or
such committee of the Board as they shall designate for such purpose from time
to time and memorialized in a writing executed by Executive and Employer, as may
be amended from time to time by the mutual written agreement of Employer and
Executive. The Bonus shall be declared and paid according to the Company’s
payroll policies and practices. Any actual Bonus paid shall be determined by
achievement of mutually agreed goals and company performance.

3.3 Equity Grants: The Executive received stock option grants under the
Employer’s Equity Incentive Plans for shares of common stock of the Employer
pursuant to the terms of the Original Agreement and pursuant to additional
grants from the Employer (“Options”). In addition to the Options, the Executive
may receive subsequent grants of stock options, restricted stock units, deferred
stock units and other equity grants from the Employer from time to time
(collectively, inclusive of the Options, the “Equity Grants”). Upon either (i) a
Change of Control, defined below, of the Employer, or (ii) a termination of the
executive by Employer without Cause (defined in Section 5.1(a) below), or a
termination by Executive for Good Reason (defined in Section 5.2(a) below), if
such event of termination without cause or for good reason occurs within one
hundred twenty (120) days prior and/or subsequent to the execution and delivery
of an acquisition, merger, consolidation or other agreement which results in a
Change of Control, any Equity Grants that Employee receives from Employer shall
become fully vested immediately and, if appropriate based upon the terms of such
Equity Grant (e.g., stock options), shall remain exercisable during the term of
each such Equity Grant as if the Executive were still employed by Employer. For
purposes of this Agreement “Change of Control” shall mean the occurrence of any
one of the following events:

(a) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing thirty-five percent (35%) or more,
excluding in the calculation of Beneficial Ownership securities acquired
directly from the Company, of the combined voting power of the Company’s then
outstanding voting securities;

(b) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing over fifty percent (50.00%) or more of
the combined voting power of the Company’s then outstanding voting securities;

(c) the following individuals cease for any reason to constitute a majority of
the number of directors of the Company then serving: individuals who, as of the
Date of this

 

2



--------------------------------------------------------------------------------

Agreement, constitute the Board of Directors of the Company (the “Board”) and
any new director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company’s stockholders was approved or recommended by a vote of the at
least two-thirds (2/3) of the directors then still in office who either were
directors on the Date of this Agreement or whose appointment, election or
nomination for election was previously so approved or recommended;

(d) there is a consummated merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation, other than
(A) a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving or parent entity) more than fifty percent (50.00%) of the combined
voting power of the voting securities of the Company or such surviving or parent
equity outstanding immediately after such merger or consolidation or (B) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no person, directly or indirectly, acquired
twenty-five percent (25%) or more of the combined voting power of the Company’s
then outstanding securities (not including in the securities beneficially owned
by such person any securities acquired directly from the Company or its
Affiliates); or

(e) the stock holders of the Company approve a plan of complete liquidation of
the Company or there is consummated an agreement for the sale or disposition by
the Company of all or substantially all of the Company’s assets (or any
transaction having a similar effect), other than a sale or disposition by the
Company of all or substantially all of the Company’s assets to an entity, at
least fifty percent (50%) of the combined voting power of the voting securities
of which are owned by stockholders of the Company in substantially the same
proportions as their ownership of the Company immediately prior to such sale.

The terms of this Section 3.3 shall be included in all applicable Equity Grant
agreements between Employer and Executive. For purposes of this Section 3.3, the
following terms used above shall have the following meanings:

“Affiliate” shall mean an affiliate of the Company, as defined in Rule 12b-2
promulgated under Section 12 of the Securities Exchange Act of 1934, as amended
from time to time (the “Exchange Act”);

“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act; and

“Person” shall have the meaning set forth in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (1) the Company, (2) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company, (3) an underwriter
temporarily holding securities

 

3



--------------------------------------------------------------------------------

pursuant to an offering of such securities or (4) a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of shares of Common Stock of the Company.

3.4 Benefits. Except as otherwise provided herein, the Executive shall be
entitled to participate in any group life, medical or disability insurance
plans, health programs, retirement plans, fringe benefit programs and similar
benefits that may be available to other senior executives of the Employer
generally, on the same terms as such other executives, to the extent that the
Executive is eligible under the terms of such plans or programs as they may be
in effect from time to time. Employer will provide coverage for the Executive
under the Employer’s health benefits plan and will pay one hundred percent
(100%) of the cost of spouse or dependent coverage up to a total of $1,500 per
month. Coverage under the health benefits plan will be in effect commencing with
the first month following thirty (30) days of Executive’s employment.

3.5 Expenses. The Employer shall pay or reimburse the Executive for all ordinary
and reasonable out-of-pocket expenses actually incurred (and, in the case of
reimbursement, paid) by the Executive during the Term in the performance of the
Executive’s services under this Agreement, provided that (i) such expenditure is
of a nature qualifying it as a proper business expense deduction on the
Employer’s federal and state income tax returns and (ii) the Executive submits
proof of such expenses, with the properly completed forms as prescribed from
time to time by the Employer, no later than thirty (30) days after the end of
the monthly period in which such expenses have been so incurred. In addition,
the Employer will also pay Executive a monthly car allowance of $550 a month.

3.6 Compliance with Section 409A of the Internal Revenue Code; Short-Term
Deferral Exemption. This Agreement is not intended to provide for any deferral
of compensation subject to Section 409A of the Internal Revenue Code (the
“Code”) and, accordingly, any compensation provided pursuant to this Agreement
is intended to be paid not later than the later of: (i) the fifteenth day of the
third month following Executive’s first taxable year in which such benefit is no
longer subject to a substantial risk of forfeiture, and (ii) the fifteenth day
of the third month following the first taxable year of the Employer in which
such benefit is no longer subject to a substantial risk of forfeiture, as
determined in accordance with Section 409A of the Code and any Treasury
Regulations and other guidance issued thereunder. The date determined under this
subsection is referred to as the “Short-Term Deferral Date.” Notwithstanding
anything to the contrary herein, in the event that any benefits provided
pursuant to this Agreement are not actually or constructively received by the
Executive on or before the Short-Term Deferral Date, to the extent such benefit
constitutes a deferral of compensation subject to Code Section 409A, then such
benefit shall be paid upon the Executive’s separation from service, with respect
to the Employer and its affiliates within the meaning of Section 409A of the
Code. Notwithstanding any other provision of this Agreement to the contrary,
Executive and the Company shall in good faith amend this Agreement to the extent
necessary to comply with the requirements under Section 409A of the Code and any
regulations or other guidance issued thereunder, in order to ensure that any
amounts paid or payable hereunder are not subject to the additional twenty
percent (20%) income tax thereunder while maintaining to the maximum extent
practicable the original intent of this Agreement.

 

4



--------------------------------------------------------------------------------

4. Termination upon Death or Disability.

If the Executive dies during the Term, the Term shall terminate as of the date
of death, and the obligations of the Employer to or with respect to the
Executive shall terminate in their entirety upon such date except as otherwise
provided under this Section 4. If the Executive becomes disabled for purposes of
the long-term disability plan of the Employer for which the Executive is
eligible, or, in the event that there is no such plan, if the Executive by
virtue of ill health or other disability is unable to perform substantially and
continuously the duties assigned to him for more than one hundred eighty
(180) consecutive or non-consecutive days out of any consecutive twelve
(12) month period, then the Employer shall have the right, to the extent
permitted by law, to terminate the employment of the Executive upon notice in
writing to the Executive. Upon termination of employment due to death or
disability, (i) the Executive (or the Executive’s estate or beneficiaries in the
case of the death of the Executive) shall be entitled to receive any Annual
Salary and other benefits earned and accrued under this Agreement prior to the
date of termination (and reimbursement under this Agreement for expenses
incurred prior to the date of termination), including, but not limited to a
pro-rata Bonus for the year of termination (which in no event shall be less than
a similar pro-rata portion of the Executive’s bonus for the preceding year) to
be paid at such time as Bonuses are ordinarily paid; (ii) in the case of
termination due to disability, the Executive shall be entitled to receive his
Annual Salary for twelve (12) months following such termination less any amounts
for which Executive is eligible to receive from long term disability insurance
benefits under disability coverage furnished by the Employer to the Executive
during such twelve (12) month period; (iii) the Executive (or, in the case of
his death, his spouse and/or dependents) shall continue to receive all
applicable benefits elected by Executive for which he received reimbursement for
pursuant to Section 3.4 herein for a period of twelve (12) months following such
termination and Company shall continue to pay for the foregoing in accordance
with Section 3.4 herein as if no such termination had occurred; and (iv) the
Executive (or, in the case of his death, his estate and beneficiaries) shall
have no further rights to any other compensation or benefits hereunder on or
after the termination of employment, or any other rights hereunder, except as
otherwise provided in the plans and policies of the Employer.

 

5. Certain Terminations of Employment.

5.1 Termination for Cause; Termination of Employment by the Executive without
Good Reason.

(a) For purposes of this Agreement, “Cause” shall mean the Executive’s:

(i) conviction of (or pleading nolo contendere to) a felony involving the crime
of theft or a related or similar act of unlawful taking, or a felony involving
the federal or California securities or pension laws, or any felony, which
results in material economic harm to the Employer;

(ii) engagement in the performance of his duties hereunder or otherwise to the
material and demonstrable detriment of the Employer, in willful misconduct,
willful or gross neglect, fraud, misappropriation or embezzlement;

 

5



--------------------------------------------------------------------------------

(iii) After notice from CEO, the failure to adhere to the lawful and reasonable
directions of the CEO that are consistent with the terms of this Agreement (so
long as the directive does not give the Executive Good Reason (as defined below)
to terminate his employment as described in Section 5.2), or the failure to
devote substantially all of the business time and effort to the Employer (except
for any activities expressly authorized by the Employer);

(iv) material breach of any of the provisions of Section 6, other than
inadvertent breaches; or

(v) breach in any material respect of the terms and provisions of this Agreement
and failure to cure such breach within thirty (30) days following written notice
from the Employer specifying such breach;,

provided that Cause shall not exist except on written notice given to the
Executive at any time not more than sixty (60) days following the later of
either the occurrence of any of the events described above or Employer’s actual
knowledge thereof, which events in any case must have occurred after the
effective date of this Agreement.

(b) The Employer may terminate the Executive’s employment hereunder for Cause,
and the Executive may terminate his employment for any or no reason on at least
thirty (30) days’ and not more than sixty (60) days’ written notice given to the
Employer. If the Employer terminates the Executive for Cause, or the Executive
terminates his employment and the termination by the Executive is not covered by
Section 4 or 5.2, (i) the Executive shall receive Annual Salary and other
benefits earned and accrued under this Agreement prior to the termination of
employment (and reimbursement under this Agreement for expenses incurred prior
to the termination of employment); and (ii) the Executive shall have no further
rights to any other compensation or benefits hereunder on or after the
termination of employment, or any other rights hereunder, except as otherwise
provided in the plans and policies of the Employer.

5.2 Termination by the Employer without Cause; or by the Executive for Good
Reason.

(a) For purposes of this Agreement, “Good Reason” shall mean, unless otherwise
consented to in writing by the Executive;

(i) a reduction in Annual Salary or in benefits of the Executive, or the failure
of the Employer timely to make any Annual Salary payment due to the Executive,
provided that such deferral or failure to pay continues unremedied for more than
thirty (30) days;

(ii) any action by the Employer that results in a material diminution in the
Executive’s title, authority, duties, reporting relationship or
responsibilities, whether occurring before or after a Change of Control,
including a reduction in Executive’s title, authority, duties, reporting
relationship, or responsibilities solely by virtue of the Company being acquired
and made part of a larger entity, whether as a subsidiary, business unit or
otherwise and Executive not assuming a similar role at the resulting parent
entity (as, for example, when the Senior Vice President of Corporate Development
of the Company remains the Senior Vice President of Corporate Development of the
Company following a Change of Control where the Company becomes a wholly owned
subsidiary of the acquiror, but is not made the Senior Vice President of
Corporate Development of the resulting successor or parent entity);

 

6



--------------------------------------------------------------------------------

(iii) a material breach of any provision of this Agreement by the Employer;

(iv) a failure of the Employer to have any successor entity specifically assume
this Agreement;

(v) a relocation of the Executive to offices other than those set forth herein,
or a relocation of the offices set forth herein to a location more than 25 miles
from its current location, without Executive’s prior written consent; or

(vi) the assignment to Executive of any duties or responsibilities which are
inconsistent with his status, position or responsibilities as set forth in
Section 2 hereof.

Notwithstanding the foregoing, (i) Good Reason shall not be deemed to exist
unless notice of termination on account thereof (specifying a termination date
no later than thirty (30) days from the date of such notice) is given no later
than the later of either (1) sixty (60) days after the time at which the event
or condition giving rise to Good Reason first occurs or arises or
(2) Executive’s actual knowledge thereof; and (ii) if there exists (without
regard to this clause (ii)) an event or condition that constitutes Good Reason,
the Employer shall have thirty (30) days from the date notice of such a
termination is given to cure such event or condition and, if the Employer does
so fully cure such event or condition, such event or condition shall not
constitute Good Reason hereunder, unless the same or similar events or
conditions occur again, in which case no further opportunity to cure will be
afforded Employer and Good Reason will exist as if all applicable notice
requirements had been met in their entirety.

(b) The Employer may terminate the Executive’s employment at any time for any
reason or no reason and the Executive may terminate the Executive’s employment
with the Employer for Good Reason. A notice of non-renewal, as provided for
pursuant to Section 1 above, shall constitute a termination of employment by the
Employer without Cause.

(c) If the Employer terminates the Executive’s employment and the termination is
not covered by Section 4 or 5.1, or the Executive terminates his employment for
Good Reason, the Executive shall receive:

(i) Annual Salary and other benefits earned and accrued under this Agreement
prior to the termination of employment (and reimbursement under this Agreement
for expenses incurred prior to the termination of employment);

(ii) one (1) times the Annual Salary payable in accordance with standard payroll
practices of the Company (unless the termination occurs as a result of or in
connection with a Change of Control, in which case the amount will be one and
one-quarter (1.25) times the Annual Salary payable in a lump sum within five
(5) days of such termination);

 

7



--------------------------------------------------------------------------------

(iii) an amount equal to all Bonuses earned during the four quarters immediately
prior to the termination date (unless the termination occurs as a result of or
in connection with a Change of Control, in which case the amount will be equal
to one and one-quarter (1.25) times the greater of the amount of all Bonuses
earned during the four quarters immediately prior to the termination date or all
Bonuses earned during the four quarters immediately prior to the Change of
Control if so requested by Executive), payable (A) in accordance with standard
bonus payment practices of the Company, or (B) immediately, if and to the extent
the same will be used by Executive to exercise his Equity Grants as provided in
clause (v) below and/or following a Change of Control;

(iv) reimbursement for COBRA payments equal to employee’s regular monthly
contributions toward the Executive’s health insurance benefits for the one
(1) year period (or one and one-quarter (1.25) year period following a Change of
Control) following the termination date if the Executive elects COBRA benefits,
and;

(v) the right to exercise any or all vested Equity Grants for a period of twelve
(12) months after the effective date of termination of Executive’s employment;
provided however, (A) in the event the termination occurs within one hundred
twenty (120) days of the execution of a Change of Control agreement as provided
in Section 3.3 above, vesting and exercisability of all Equity Grants shall be
in accordance with Section 3.3 above, and (B) in the event the termination
occurs at a time not within such 120 day period, for purposes of this provision,
all unvested Equity Grants that would have vested had this Agreement remained in
force through the end of the initial Term, shall be fully vested immediately
prior to the termination under this Section 5.2(c); The provisions of this
subparagraph (v) shall be included in any Equity Grant agreement between the
Employer and the Executive.

In order to be eligible to receive the benefits specified under
sections 5.2(c)(ii) – (iv), the Executive must execute a general release of
claims in a form acceptable to the Employer, which shall not apply to the
Employer’s obligations described above in this Section 5.2(c).

 

6. Invention, Non-Disclosure and Non-Competition.

6.1 Inventions and Patents.

(a) The Executive will promptly and fully disclose to the Employer any and all
inventions, discoveries, improvements, ideas, developments, designs, products,
formulas, software programs, processes, techniques, technology, know-how,
negative know-how, data, research, technical data and original works of
authorship (whether or not patentable or registrable under patent, copyright or
similar statutes and including all rights to obtain, register, perfect and
enforce those proprietary interests) that are related to or useful in the
Employer’s present or future business or result from use of property owned,
leased, or contracted for by the Employer and which the Executive develops,
makes, conceives or reduces to practice during the Executive’s employment by the
Employer, either solely or jointly with others (collectively, the
“Developments”). All such Developments shall be the sole property of the
Employer, and the Executive hereby assigns to the Employer, without further
compensation, all of the Executive’s right, title and interest in and to such
Developments and any and all related patents, patent applications, copyrights,
copyright applications, trademarks, service marks and trade names in the United
States and elsewhere.

 

8



--------------------------------------------------------------------------------

(b) The Executive shall disclose promptly to an officer or to attorneys of the
Employer in writing any inventions, discoveries, improvements, ideas,
developments, designs, products, formulas, software programs, processes,
techniques, technology, know-how, negative know-how, data, research, technical
data and original works of authorship, whether or not patentable or registrable
under patent, copyright or similar statutes that are related to or useful in the
Employer’s present or future business, the Executive may conceive, make, develop
or work on, in whole or in part, solely or jointly with others during the
Executive’s employment, for the purpose of permitting the Employer to determine
whether they constitute Developments. The Employer shall receive such
disclosures in confidence.

(c) The Executive will keep and maintain adequate and current written records of
all Developments (in the form of notes, sketches, drawings and as may be
specified by the Employer), which records shall be available to and remain the
sole property of the Employer at all times.

(d) The Executive will assist the Employer in obtaining and enforcing patent,
copyright, trademark, service marks and other forms of legal protection for the
Developments in any country. Upon request, the Executive will sign all
applications, assignments, instruments and papers and perform all acts necessary
or desired by the Employer to assign all such Developments fully and completely
to the Employer and to enable the Employer, its successors, assigns and
nominees, to secure and enjoy the full and exclusive benefits and advantages
thereof.

(e) The Executive understands that the Executive’s obligations under this
section will continue after the termination of the Executive’s employment with
the Employer and that during the Executive’s employment the Executive will
perform such obligations without further compensation, except for reimbursement
of expenses incurred at the request of the Employer. The Executive further
understands that if the Executive is not employed by the Employer as an employee
at the time the Executive is requested to perform any obligations under this
section, the Executive shall receive for such performance a reasonable per diem
fee, as well as reimbursement of any expenses incurred at the request of the
Employer.

(f) Any provision in this Agreement requiring the Executive to assign the
Executive’s rights in all Developments shall not apply to an invention that
qualifies fully under the provisions of California Labor Code section 2870, the
terms of which are set forth below:

(i) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

 

9



--------------------------------------------------------------------------------

(2) Result from any work performed by the employee for the employer.

(ii) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (i), the provision is against the public policy of
this state and is unenforceable.

6.2 Proprietary Information.

(a) The Executive recognizes that the Executive’s relationship with the Employer
is one of high trust and confidence by reason of the Executive’s access to and
contact with the trade secrets and confidential and proprietary information of
the Employer including, without limitation, information not previously disclosed
to the public regarding current and projected revenues, expenses, costs, profit
margins and any other financial and budgeting information; marketing and
distribution plans and practices; business plans, opportunities, projects and
any other business and corporate strategies; product information; names,
addresses, terms of contracts and other arrangements with customers, suppliers,
agents and employees of the Employer; confidential and sensitive information
regarding other employees, including information with respect to their job
descriptions, performance strengths and weaknesses, and compensation; and other
information not generally known regarding the business, affairs and plans of the
Employer (collectively, the “Proprietary Information”). The Executive
acknowledges and agrees that Proprietary Information is the exclusive property
of the Employer and that the Executive shall not at any time, either during the
Executive’s employment with the Employer or thereafter disclose to others, or
directly or indirectly use for the Executive’s own benefit or the benefit of
others, any of the Proprietary Information.

(b) The Executive acknowledges that the unauthorized use or disclosure of
Proprietary Information would be detrimental to the Employer and would
reasonably be anticipated to materially impair the Employer’s value.

(c) The Executive’s undertakings and obligations under this Section 6.2 will not
apply, however, to any Proprietary Information which: (a) is or becomes
generally known to the public through no action on the Executive’s part, (b) is
generally disclosed to third parties by the Employer without restriction on such
third parties, (c) is approved for release by written authorization of the
Board, (d) is known to the Executive other than as a result of work performed
for the Employer, or (e) is required to be disclosed by law or governmental or
court process or order.

(d) Upon termination of the Executive’s employment with the Employer or at any
other time upon request, the Executive will promptly deliver to the Employer all
notes, memoranda, notebooks, drawings, records, reports, written computer code,
files and other documents (and all copies or reproductions of such materials) in
the Executive’s possession or under the Executive’s control, whether prepared by
the Executive or others, which contain Proprietary Information. The Executive
acknowledges that this material is the sole property of the Employer.

 

10



--------------------------------------------------------------------------------

6.3 Covenant Not to Compete.

(a) During the time that this Agreement is in effect, the Executive shall not
directly or indirectly:

(i) own, engage in, conduct, manage, operate, participate in, be employed by, be
connected in any manner whatsoever with, or render services or advice to
(whether for compensation or without compensation), any other person or business
entity which, in the sole judgment of the Employer, directly or indirectly
competes with the Business of the Employer (as hereinafter defined); or

(ii) recruit or otherwise solicit or induce any employee of the Employer to
terminate his or her employment with, or otherwise cease his or her relationship
with, the Employer in order to join any person or entity which, in the sole
judgment of the Employer, competes with the Business of the Employer.

(b) For a period of twelve (12) months after the expiration or termination of
this Agreement, the Executive shall not directly or indirectly recruit or
otherwise solicit or induce any employee of the Employer to terminate his or her
employment with, or otherwise cease his or her relationship with, the Employer
in order to join any person or entity which, in the sole judgment of the
Employer, competes with the business of the employer as engaged in at the
expiration or termination of this Agreement.

(c) The obligations set forth in paragraphs 6.3(a) and (b) above shall not
restrict the Executive’s right to invest in the securities (not to exceed one
percent (1%) of the outstanding securities of any class) of any publicly-held
corporation in the management of which the Executive does not participate.

(d) For purposes of Section 6.3(a), “Business of the Employer” means the
business of Employer as engaged in from time to time during the term of this
Agreement, including, but not limited to, paid search.

(e) The Executive hereby represents that, except as the Executive has disclosed
in writing to the Employer on Exhibit A attached hereto, the Executive is not
bound by the terms of any agreement with any previous employer or other party to
refrain from using or disclosing any trade secret or confidential or proprietary
information in the course of the Executive’s employment with the Employer or to
refrain from competing, directly or indirectly, with the business of such
previous employer or any other party.

(f) The Executive further represents that the Executive’s performance of all the
terms of this Agreement and as an employee of the Employer does not and will not
breach any agreement to keep in confidence proprietary information, knowledge or
data acquired by the Executive in confidence or in trust prior to his employment
with the Employer, and the Executive will not disclose to the Employer or induce
the Employer to use any confidential or proprietary information or material
belonging to any previous employer or others.

 

11



--------------------------------------------------------------------------------

6.4 Other Obligations. The Executive acknowledges that the Employer from time to
time may have agreements with other persons or with the U.S. Government or
agencies thereof, which impose obligations or restrictions on the Employer
regarding inventions made during the course of work under such agreements or
regarding the confidential nature of such work. The Executive agrees to be bound
by all such obligations and restrictions which are made known to the Executive
and to take all action necessary to discharge the obligations of the Employer
under such agreements.

6.5 Rights and Remedies upon Breach. The Executive acknowledges and agrees that
any breach by him of any of the provisions of Section 6 (the “Restrictive
Covenants”) would result in irreparable injury and damage for which money
damages may not provide an adequate remedy. Therefore, if the Executive breaches
any of the provisions of Section 6, the Employer shall have the following rights
and remedies, each of which rights and remedies shall be independent of the
other and severally enforceable, and all of which rights and remedies shall be
in addition to, and not in lieu of, any other rights and remedies available to
the Employer under law or in equity (including, without limitation, the recovery
of damages) the right and remedy to have the Restrictive Covenants specifically
enforced (without posting bond and without the need to prove damages) by any
court having equity jurisdiction, including, without limitation, the right to an
entry against the Executive of restraining orders and injunctions (preliminary,
mandatory, temporary and permanent) against violations, threatened or actual,
and whether or not then continuing, of such covenants.

 

7. Other Provisions.

7.1 Severability. The Executive acknowledges and agrees that (i) he has had an
opportunity to seek advice of counsel in connection with this Agreement and
(ii) the Restrictive Covenants are reasonable in geographical and temporal scope
and in all other respects. If it is determined that any of the provisions of
this Agreement, including, without limitation, any of the Restrictive Covenants,
or any part thereof, is invalid or unenforceable, the remainder of the
provisions of this Agreement shall not thereby be affected and shall be given
full effect, without regard to the invalid portions.

7.2 Duration and Scope of Covenants. If any court or other decision-maker of
competent jurisdiction determines that any of the Executive’s covenants
contained in this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographical scope of such provision, then, after such determination
has become final and unappealable, the duration or scope of such provision, as
the case may be, shall be reduced so that such provision becomes enforceable
and, in its reduced form, such provision shall then be enforceable and shall be
enforced.

7.3 Resolution of Differences Over Breaches of Agreement. The parties shall use
good faith efforts to resolve any controversy or claim arising out of, or
relating to this Agreement or the breach thereof. If, despite their good faith
efforts, the parties are unable to resolve such controversy or claim through the
Employer’s internal review procedures, then such controversy or claim shall be
resolved by binding arbitration before a single, mutually acceptable arbitrator
under the rules of the Judicial Arbitration and Mediation Service in Orange
County, California and judgment upon the award rendered by the arbitrator(s) may
be entered in any

 

12



--------------------------------------------------------------------------------

court having jurisdiction thereof. If any contest or dispute shall arise between
the Employer and the Executive regarding any provision of this Agreement, the
prevailing party, as determined by the Arbitrator, shall be entitled to an award
of all legal fees, costs, and expenses reasonably incurred in connection with
such contest or dispute.

7.4 Notices. All notices or deliveries authorized or required pursuant to this
Agreement shall be deemed to have been given when in writing and when
(i) deposited in the U.S. mail, certified, return receipt requested, postage
prepaid, or (ii) otherwise delivered by hand or by overnight delivery, against
written receipt, by a common carrier or commercial courier or delivery service
addressed to the parties at the following addresses or to such other addresses
as either may designate in writing to the other party:

 

To the Employer:   

Local.com Corporation

Attn: Heath Clarke, CEO

7555 Irvine Center Drive

Irvine, CA 92618

     to the Executive:   

Peter S. Hutto

2028 La Droit

South Pasadena, CA 91030

  

7.5 Entire Agreement. This Agreement, together with the Equity Grant agreement
described in Section 3.3, contains the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior agreements,
written or oral, with respect thereto.

7.6 Waivers and Amendments. This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by a written
instrument signed by the parties or, in the case of a waiver, by the party
waiving compliance. No delay on the part of any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
waiver on the part of any party of any such right, power or privilege nor any
single or partial exercise of any such right, power or privilege, preclude any
other or further exercise thereof or the exercise of any other such right, power
or privilege.

7.7 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES.

7.8 Assignment. This Agreement, and the Executive’s rights and obligations
hereunder, may not be assigned by the Executive; any purported assignment by the
Executive in violation hereof shall be null and void. In the event of any sale,
transfer or other disposition of all or substantially all of the Employer’s
assets or business, whether by merger, consolidation or otherwise, the Employer
may assign this Agreement and its rights hereunder, subject at all times to
Executive’s rights with respect to a Change of Control as set forth elsewhere
herein; provided that such assignment shall not limit the Employer’s liability
under this Agreement to the Executive.

 

13



--------------------------------------------------------------------------------

7.9 Withholding. The Employer shall be entitled to withhold from any payments or
deemed payments any amount of tax withholding required by law.

7.10 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.

7.11 Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto.

7.12 Survival. Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Sections 4 through 8, and the other
provisions of this Agreement to the extent necessary to effectuate the survival
of Sections 4 through 8, shall survive termination of this Agreement and any
termination of the Executive’s employment hereunder.

7.13 Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

7.14 Indemnification; Directors and Officers Insurance. To the fullest extent
permitted by law, the Employer shall indemnify, defend and hold harmless the
Executive from and against all actual or threatened actions, suits or
proceedings, whether civil or criminal, administrative or investigative,
together with all attorneys’ fees and costs, fines, judgments or settlements
imposed upon or incurred by the Executive in connection therewith, that arise
from the Executive’s employment by, or serving as an officer of, the Employer,
so long as the Executive acted or refrained from acting legally and in good
faith or reasonably believed that his actions or refraining from acting were
legal and performed or omitted in good faith. Employer currently has directors
and officers liability insurance and will use all reasonable efforts to maintain
such insurance coverage during the term of this Agreement, but if it is unable
to do so, it will immediately notify Executive of this fact. All agreements and
obligations of the Company contained herein shall continue during the period
Executive is a director, officer, employee or agent of the Company (or is or was
serving at the request of the Company as a director, officer, employee or agent
of another corporation, partnership, joint venture, trust or other enterprise)
and shall continue thereafter so long as Executive shall be subject to any
possible claim or threatened, pending or completed action, suit or proceeding,
whether civil, criminal or investigative, by reason of the fact that Executive
was an officer or director of the Company or serving in any other capacity
referred to herein.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written to this Third Amended and Restated Employment
Agreement.

 

EMPLOYER LOCAL.COM CORPORATION, a Delaware corporation

 

By:    /s/ Heath Clarke   ,   Heath Clarke     Chief Executive Officer  

 

EXECUTIVE /s/ Peter Hutto Peter Hutto

 

15



--------------------------------------------------------------------------------

STATEMENT OF ATTORNEYS FOR EXECUTIVE

The undersigned are the attorneys for Peter Hutto, the Executive herein. We have
been consulted in connection with negotiation, preparation and execution of this
Third Amended and Restated Employment Agreement. We have explained the terms and
provisions of the Third Amended and Restated Employment Agreement to our client
and have advised him in connection with his legal rights related to this Third
Amended and Restated Employment Agreement.

 

Dated:                                                            Attorney for
Executive

 

16



--------------------------------------------------------------------------------

Invention, Non-Disclosure and Non-Competition Agreement

Exhibit A

Please list terms of any agreements with any previous employer or other party
which restrains you from using or disclosing any trade secret or confidential or
proprietary information acquired by you in the course of your employment with
any previous employer or restrains you from competing directly or indirectly
with the business of such previous employer or any other party.

 

17